COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Amanda Donaldson v. The State of Texas

Appellate case number:    01-11-00366-CR

Trial court case number: 1281808

Trial court:              176th District Court of Harris County

        This case was abated and remanded to the trial court on May 30, 2012. In the order of
abatement, we ordered the trial court to determine whether appellant’s counsel, Jon P. Thomas,
had abandoned this appeal and, if not, to set a date certain when appellant’s brief would be due.
The trial court held a hearing on our order of abatement on July 30, 2012, and the court reporter
has filed a record of the hearing. The reporter’s record shows that the trial court found that
counsel had not abandoned the appeal and ordered appellant’s brief filed by July 31, 2012.
Accordingly, we REINSTATE this case on the Court’s active docket.

        Appellant’s brief has now been filed. Appellee’s brief, if any, is ORDERED to be filed
no later September 24, 2012. See TEX. R. APP. P. 4.1, 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Justice Harvey Brown
                    Acting individually  Acting for the Court

Date: August 30, 2012